Title: To Thomas Jefferson from Charles Des Brosses, 10 December 1808
From: Brosses, Charles Des
To: Jefferson, Thomas


                  
                     Monsieur Le President
                     
                     Charleston 10 Decembre 1808
                  
                  J’ai l’honneur de prendre la liberté de mettre Sous les yeux de Votre Excellence les malhurs, qui poursuivent une mese agée de 60 ans, et ceux qui me poursuivent egallement depres la revolution, nos malhurs Sont aujourd’huy a leur dernier periode par les evenement arrivé a havana, reduit Monsieur le president ainsi que ma meme dans la plus óurele indigenes n’ayant pas même lexistance animal me morceau de pani, nous venons avec confiance reclamer de Votre Excellence de vouloir bien etre notre protecteur auprès des Braves americain pour faire pour nous une Souscription, avec votre protection et votre nous au tete qui cet ajusté titre etre au peuple americains. Nous aimons a nous flatter, que votre voie ils viendrons  d’une  domation qui nous mettera a même de travailler. je suis le cousin du Colonel Thomas Manduit qui à eté assez heureux pardeffendre de ses foibles 
                     talens la liberté americaine sous les ordres de 1er president. Il a deffendu la liberté de ce payès à fort Redbank en 1777. Sur la Delaware ou il reprousse des forces trés Superieure de l’ennemi avec la perte da colonel Donor qui les commandait, a Germantown avec le colonel Laurent, et a Yorcktown, ou il brula lui même la palissade dun fort, une Batterie de six pieces de canon quil établit  de la retraite des anglois dont il mit le flame et il en resulta le gain de la Bataille de montmouth. pardonné monsiu le president de tous les detailles que je vous casse la tete, bien persuadé davance, que votre coeur compatissont n’a pas Besoin de stimulant pour faire une belle action. Nous sommes persuades que vous aurez la bonté de faire cette Souscription pour nous en mettant dans la gazettes un avis,  nous nomme, ni faire connoitre nos nous. par cet avis, en difaut que les Damnations seront reçu chez vous, ou a tet office, si  coura que vous ayant pour appuis cela reussira, quant chaques ares americain reviendroit a notre Secour. que de 50 ans chaque a la nous tirera de , pour près de vouloir bien adresser les ordres de votre excellence Sous le couvert de Charles Robion  ici (Charleston).
                  Croyes Monsieur le president que votre excellence n’obligèra pas des coeurs ingrats qui vous concerveront jusqu’au tombeau une eternelle reconnaissance et que le nom de Jefferson ne seffacera jamais de nos coeur 
                  Je Suis avec un profond Respect de Votre Excellence le tres humble et tres obeissant Serviteur
                  
                     Charles des Brosses
                     
                     ancient offe decavalirée avant la revolution
                  
               